DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 7/13/2022. Claims 1, 2, 4, 12, 13, and 15 have been amended. Claim 16 has been added. Claims 1–13, 15, and 16 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s amendments filed on 7/13/2022 render the claim objections moot. Accordingly, the claim objections are withdrawn.
	However, Applicant’s amendments raise a new ground of objection. See Claim Objections section below.
 	
Applicant’s amendments and remarks filed on 7/13/2022 in regards to the rejections of claims 12 and 13 under § 101 have been fully considered but are unpersuasive.
	Claims 12 and 13 recite, among other things, a device that is configured to adjust a speed of a vehicle. However, claims 12 and 13 fall short of reciting the actual control of a vehicle; the claims merely recite determining a control instruction and transmitting the control instruction to a vehicle. In contrast, claim 1 positively recites a method comprising adjusting a speed, which is analogous to performing the actual control of a vehicle. Hence, claim 1 is directed towards patent-eligible subject matter, while claims 12 and 13 are directed towards an abstract idea without significantly more.
	Accordingly, the § 101 rejections of claims 12 and 13 are maintained.
Applicant’s amendments filed on 7/13/2022 render the rejections under § 102 moot. Accordingly, the rejections under § 102 are withdrawn.

Applicant’s amendments and arguments filed on 7/13/2022 in regards to the rejections under § 103 have been fully considered but are unpersuasive.
	In regards to independent claims 1, 12, and 13, Applicant argues that Matos does not teach that an operator’s network can be used by the operator’s management entity to transmit a control instruction to a vehicle of a set of vehicles. Additionally, Applicant argues that there is no motivation to modify Broll to use a network operator to send a control instruction rather than vehicle-to-vehicle (V2V) technology.
	Examiner respectfully disagrees. In contrast to Applicant’s position, Matos does teach that an operator’s network can be used by the operator’s management entity to transmit a control instruction to a vehicle of a set of vehicles. Matos states:
“The … network 300 [i.e., an operator’s network] … shows fleets simultaneously connected to different Fixed APs, which may or may not belong to different respective local infrastructure providers.” ¶ 56; see also FIGS. 3, 6, 7. “A system in accordance with various aspects of the present disclosure [e.g., a system including network 300] may provide functionality and/or information that enables each AV [i.e., automatic vehicle] to … permit others permit others (e.g., a system operator …) to remotely control AVs.” ¶ 99. 
To summarize, Matos teaches a network may be utilized by a system operator to remotely control vehicles belonging to a fleet. This teaching is analogous to an operator’s network can be used by the operator’s management entity to transmit a control instruction to a vehicle of a set of vehicles. Accordingly, Matos teaches that an operator’s network can be used by the operator’s management entity to transmit a control instruction to a vehicle of a set of vehicles.
	Continuing, there is motivation for one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Broll with the feature of: an operator’s network used by the operator’s management entity to transmit a control instruction to a vehicle of a set of vehicles, as taught by Matos, because it is a well-known and useful feature in the art for performing remotely-operated fleet management. Performing the features of the invention of Broll (e.g., transmitting a control instruction) through the remote operation taught by Matos is particularly useful because a remote operator may have a more holistic view of a fleet’s environment in comparison to a V2V network of the fleet. Hence the remote operator may be more able to determine whether control instructions should be sent to a vehicle of the fleet in the occurrence of a vehicle event. In this way, fleet control may be performed in a more efficient and precise manner. 
	Accordingly, claims 1, 12, and 13 and the dependent claims thereof are rejected under § 103.

Claim Objections
Claims 16 is objected to because of claim informalities.
As to claim 16, claim limitation “determining control instruction” appears to be a typo. 
Appropriate correction is required. 

Claim Rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more.
Independent claims 12 and 13 recite: 
“acquiring event information;”
“identifying at least one target vehicle;”
“determining a control instruction;” and
“transmitting said control instruction.”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitations of the insignificant extra-solution activities of gathering data—i.e., acquiring event information—and transmitting a control instruction. But for the insignificant extra-solution activity, identifying a target vehicle and determining a control instruction are forms of an observation, evaluation, judgment, or opinion which the courts have held to represent an abstract idea. Accordingly, the claimed invention represents an abstract idea. See MPEP § 2106.04(a). 
The judicial exception is not integrated into a practical application. The claim recites generic computing components—i.e., processor and non-transitory computer-readable medium—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
	Accordingly, claims 12 and 13 are rejected under 35 U.S.C. § 101.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7, 12, 13, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Broll et al. (US20190232962A1) in view of Magalhães de Matos (US20180375939A1); from here on referred to as Broll and Matos, respectively.

As to claim 1, Broll discloses an adjustment method comprising:
adjusting a speed of at least one vehicle belonging to a set of at least two autonomous vehicles moving on an itinerary in a coordinated manner (“In the case of an emergency braking procedure that is initiated by the preceding vehicle with the maximum preceding vehicle deceleration, the following vehicle that likewise initiates an emergency braking procedure with the maximum following vehicle deceleration.” ¶ 20. That is, performing the maximum following vehicle deceleration is analogous to adjusting a speed.):
acquiring event information relating to an event occurring on said itinerary (“The information regarding an emergency braking procedure that is initiated by the preceding vehicle is transmitted to the following vehicle via the V2V signal.” ¶ 27.),
identifying at least one target vehicle of the set based on the acquired event information (“If an emergency braking procedure N is initiated by the preceding vehicle VF … the following vehicle FF will likewise initiate an emergency braking procedure N [i.e., the follow vehicle FF is identified as a target vehicle].” ¶ 45),
determining a control instruction for the at least one target vehicle based on the acquired event information (“The V2V signal S1 transmits … the dynamic vehicle distance Adyn and also the information regarding whether an emergency braking procedure N has been initiated.” ¶ 33. That is, acquired event information is transmitted to the one target vehicle. “If an emergency braking procedure N is initiated by the preceding vehicle VF and this information is transmitted via the V2V signal S1 to the following vehicle FF, the following vehicle FF will likewise initiate an emergency braking procedure N at the earliest after traveling the transmission distance s with the result that this transmission distance s is taken into consideration during the procedure of determining the dynamic vehicle distance Adyn.” ¶ 45. That is, an emergency braking procedure is performed based on the acquired event information. “If a dynamic vehicle distance Adyn has been determined … this is set by controlling a brake system 80 and/or controlling a drive system 90 of the following vehicle FF in order to control the following vehicle FF safely in the platoon 100.” ¶ 58. That is, performing the emergency braking procedure is done through performing determined and subsequently transmitted control instructions.), and
transmitting said control instruction to the at least one target vehicle ((“The V2V signal S1 transmits … the dynamic vehicle distance Adyn and also the information regarding whether an emergency braking procedure N has been initiated.” ¶ 33. That is, acquired event information is transmitted to the one target vehicle. “If an emergency braking procedure N is initiated by the preceding vehicle VF and this information is transmitted via the V2V signal S1 to the following vehicle FF, the following vehicle FF will likewise initiate an emergency braking procedure N at the earliest after traveling the transmission distance s with the result that this transmission distance s is taken into consideration during the procedure of determining the dynamic vehicle distance Adyn.” ¶ 45. That is, an emergency braking procedure is performed based on the acquired event information. “If a dynamic vehicle distance Adyn has been determined … this is set by controlling a brake system 80 and/or controlling a drive system 90 of the following vehicle FF in order to control the following vehicle FF safely in the platoon 100.” ¶ 58. That is, performing the emergency braking procedure is done through performing determined and subsequently transmitted control instructions.).
Broll fails to explicitly disclose: 
implementing the above features in an operator’s management entity of a telecommunications infrastructure capable of transmitting a message to at least one vehicle; and
transmitting a control instruction to at least one target vehicle by using a network of the operator.
However, Matos teaches:
implementing the above features in an operator’s management entity of a telecommunications infrastructure capable of transmitting a message to at least one vehicle (“The … network 300 [i.e., an operator’s network] … shows fleets simultaneously connected to different Fixed APs, which may or may not belong to different respective local infrastructure providers.” ¶ 56; see also FIGS. 3, 6, 7. “A system in accordance with various aspects of the present disclosure [e.g., a system including network 300] may provide functionality and/or information that enables each AV [i.e., automatic vehicle] to … permit others permit others (e.g., a system operator …) to remotely control AVs.” ¶ 99.); and
	transmitting a control instruction to at least one target vehicle by using a network of the operator (“The … network 300 [i.e., an operator’s network] … shows fleets simultaneously connected to different Fixed APs, which may or may not belong to different respective local infrastructure providers.” ¶ 56; see also FIGS. 3, 6, 7. “A system in accordance with various aspects of the present disclosure [e.g., a system including network 300] may provide functionality and/or information that enables each AV [i.e., automatic vehicle] to … permit others permit others (e.g., a system operator …) to remotely control AVs.” ¶ 99.)
	Broll discloses determining a control instruction for the at least one target vehicle based on the acquired event information and transmitting said control instruction to the at least one target vehicle. Matos teaches a network of the operator through which a control instruction is transmitted to a target vehicle. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Broll with the feature of: an operator’s network used by the operator’s management entity to transmit a control instruction to a vehicle of a set of vehicles, as taught by Matos, because it is a well-known and useful feature in the art for performing remotely-operated fleet management. Performing the features of the invention of Broll (e.g., acquiring event information, transmitting a control instruction, etc.) through the remote operation taught by Matos is particularly useful because a remote operator may have a more holistic view of a fleet’s environment in comparison to a V2V network of the fleet. Hence the remote operator may be more able to determine whether control instructions should be sent to a vehicle of the fleet in the occurrence of a vehicle event. In this way, fleet control may be performed in a more efficient and precise manner. 

Independent claims 12, 13, and 15 are rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences. 

As to claim 2, Broll discloses in which the event information is acquired from a vehicle of the set (“The information regarding an emergency braking procedure that is initiated by the preceding vehicle is transmitted to the following vehicle via the V2V signal.” ¶ 27.).

As to claim 3, Broll discloses in which the event information acquired relates to the braking of said vehicle of the set (“The information regarding an emergency braking procedure that is initiated by the preceding vehicle is transmitted to the following vehicle via the V2V signal.” ¶ 27.).

As to claim 4, Broll discloses in which the event information is received by a vehicle of the set which directly follows the vehicle from which the event information is acquired (“The information regarding an emergency braking procedure that is initiated by the preceding vehicle is transmitted to the following vehicle via the V2V signal.” ¶ 27.).
	Broll fails to explicitly disclose a management entity acquiring event information.
	However, Matos teaches a management entity capable of acquiring event information (“The … network 300 [i.e., an operator’s network] … shows fleets simultaneously connected to different Fixed APs, which may or may not belong to different respective local infrastructure providers.” ¶ 56; see also FIGS. 3, 6, 7.).
	Broll discloses controlling a following vehicle based on acquired event information, wherein the following vehicle receives the acquired event information. Matos teaches a management entity capable of acquiring event information.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Broll with the feature of: a management entity capable of acquiring event information, as taught by Matos, because it is a well-known and useful feature in the art for performing remotely-operated fleet management. Performing the features of the invention of Broll (e.g., acquiring event information, transmitting a control instruction, etc.) through the remote operation taught by Matos is particularly useful because a remote operator may have a more holistic view of a fleet’s environment in comparison to a V2V network of the fleet. Hence the remote operator may be more able to determine whether control instructions should be sent to a vehicle of the fleet in the occurrence of a vehicle event. In this way, fleet control may be performed in a more efficient and precise manner. 

As to claim 5, Broll discloses in which the event information is acquired from a device deployed on the itinerary (“A check is performed using the distance sensor system as to whether the preceding vehicle has initiated an emergency braking procedure [i.e., a device—that is, the distance sensor system—is deployed on the itinerary as to acquire event information pertaining to a preceding vehicle].” ¶ 29.).
As to claim 6, Broll discloses in which the control instruction is a braking setpoint of the at least one target vehicle (“It is possible to avoid a collision with the preceding vehicle VF that has initiated an emergency braking procedure N with a maximum possible preceding vehicle deceleration zMax_VF for the preceding vehicle VF [i.e., a maximum deceleration is analogous to a braking setpoint].” ¶ 34.).

As to claim 7, Broll discloses in which the control instruction also comprises a braking intensity datum (“It is possible to avoid a collision with the preceding vehicle VF that has initiated an emergency braking procedure N with a maximum possible preceding vehicle deceleration zMax_VF for the preceding vehicle VF [i.e., a maximum deceleration is analogous to a braking intensity datum. Examiner notes that based on the breadth of the broadest reasonable interpretations of a braking setpoint and a braking intensity datum, a maximum deceleration is analogous to both a braking setpoint and a braking intensity datum as it is unclear how to differentiate these two claim elements].” ¶ 34.).

As to claim 16, Broll discloses wherein determining the control instruction for the at least one target vehicle based on the acquired event information comprises determining a control instruction for adjusting the speed of the at least one target vehicle based on the acquired event information (“The V2V signal S1 transmits … the dynamic vehicle distance Adyn and also the information regarding whether an emergency braking procedure N has been initiated.” ¶ 33. That is, event information is acquired. “If an emergency braking procedure N is initiated by the preceding vehicle VF and this information is transmitted via the V2V signal S1 to the following vehicle FF, the following vehicle FF will likewise initiate an emergency braking procedure N at the earliest after traveling the transmission distance s with the result that this transmission distance s is taken into consideration during the procedure of determining the dynamic vehicle distance Adyn.” ¶ 45. That is, the target vehicle’s speed is adjusted to perform the emergency braking procedure and maintain the dynamic vehicle distance—i.e., the speed is adjusted based on acquired event information. “If a dynamic vehicle distance Adyn has been determined … this is set by controlling a brake system 80 and/or controlling a drive system 90 of the following vehicle FF in order to control the following vehicle FF safely in the platoon 100.” ¶ 58. That is, a control for the brake and/or drive system(s) is determined based on the acquired event information.).

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Broll in view of Matos as applied to claim 1, further in view of Donovan et al. (US20190035269A1); from here on referred to as Donovan.

As to claim 8, Broll discloses transmitting a notification message comprising the control instruction (“The information regarding an emergency braking procedure that is initiated by the preceding vehicle is transmitted to the following vehicle via the V2V signal [i.e., transmission of a control instruction is analogous to a notification message].” ¶ 27.).
	The combination of Broll and Matos fails to explicitly disclose transmitting a notification message to a second management entity of a telecommunications infrastructure.
	However, Donovan teaches transmitting a notification message to a second management entity of a telecommunications infrastructure (“The traffic control entity 100 may be triggered to issue the command 106 when receiving a request 110 for creating a passage [i.e.,  a second entity—that is, the traffic control entity 100—may receive a notification message].” ¶ 27; see also FIG. 1. “The passage request 110 may be received … from an emergency center 112 [i.e., the notification message may be received from a first entity—that is, the emergency center 112].” ¶ 28; see also FIG. 1). 
	Broll discloses determining a control instruction for the at least one target vehicle based on the acquired event information and transmitting a notification message comprising the control instruction. Matos teaches a network of the operator through which a control instruction is transmitted to a target vehicle. Donovan teaches transmitting a notification message to a second management entity of a telecommunications infrastructure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Broll and Matos and include the feature of: transmitting a notification message to a second management entity of a telecommunications infrastructure, as taught by Donovan, because this feature is well-known to be useful for telecommunication infrastructure communication. For example, the incorporation of this feature enables an adjustment of a speed of a target vehicle to be broadcasted to multiple entities over a broad area, which is useful for fleet control. 

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Broll in view of Matos as applied to claim 1, further in view of Luckevich et al. (US20190025857A1); from here on referred to as Luckevich.

As to claim 9, the combination of Broll and Matos fails to explicitly disclose receiving, from the at least one target vehicle, an acknowledgement message comprising a parameter relating to an updated speed of the at least one target vehicle.
	However, Luckevich teaches receiving, from at least one target vehicle, an acknowledgement message comprising a parameter relating to an updated speed of the at least one target vehicle (“FIG. 8B is an example graph 800 that shows the torque (τ) commanded (or controlled) by one or more ECUs in vehicles 810 and 820 over time (t) [i.e., vehicles in a fleet may be controlled over time].” ¶ 118. “Information in addition to the output of a lead vehicle's ECU may be used by a platooning system to calculate an input to an ECU that controls torque on a rear vehicle, including … lead vehicle speed [i.e., lead vehicle speed is analogous to speed of the at least one target vehicle. As the lead vehicle speed is used for the control of a following vehicle’s ECU over time, an updated lead vehicle speed is received over time as to perform the vehicle control in a successful manner].” ¶ 121.). 
	Broll discloses determining a control instruction for the at least one target vehicle based on the acquired event information and transmitting said control instruction to the at least one target vehicle. Matos teaches a network of the operator through which a control instruction is transmitted to a target vehicle. Luckevich teaches receiving, from at least one target vehicle, an acknowledgement message comprising a parameter relating to an updated speed of the at least one target vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Broll and Matos and include the feature of: receiving, from at least one target vehicle, an acknowledgement message comprising a parameter relating to an updated speed of the at least one target vehicle, as taught by Luckevich, because receiving an acknowledgement message relating to an updated speed is a useful feature for performing fleet control. For instance, adaptive cruise control may be performed based on a received acknowledgement message relating to the updated speed. Accordingly, the incorporation of this feature enhances fleet control.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Broll in view of Matos as applied to claim 1, further in view of Kovacs et al. (US20180224846A1); from here on referred to as Kovacs.

As to claim 10, the combination of Broll and Matos fails to explicitly disclose in which the control instruction is transmitted to the at least one target vehicle by using a multicast-type transmission mode.
	However, Kovacs teaches transmitting a communication to a vehicle through a multicast-type transmission mode (“To enable autonomous driving, various radio communication modes are envisioned to be used in terms of … multicast (MC).” ¶ 4.).
Broll discloses determining a control instruction for the at least one target vehicle based on the acquired event information and transmitting said control instruction to the at least one target vehicle. Matos teaches a network of the operator through which a control instruction is transmitted to a target vehicle. Kovacs teaches transmitting a communication to a vehicle through a multicast-type transmission mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Broll and Matos and include the feature of: transmitting a communication to a vehicle through a multicast-type transmission mode, as taught by Kovacs, because it is a useful feature in the art of fleet control for broadcasting messages to a plurality entities (e.g., vehicles). As such, the incorporation of this feature enhances fleet control.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Broll in view of Matos as applied to claim 1, further in view of Li et al. (US20180053410A1); from here on referred to as Li.

As to claim 11, the combination of Broll and Matos fails to explicitly disclose in which the determination of the control instruction relates to a datum acquired from a vehicle of another set.
	However, Li teaches in which the determination of the control instruction relates to a datum acquired from a vehicle of another set (“The traffic controller may establish a second broadcast of a second movement value to indicate a third movement pattern for a second platoon of vehicles in the second lane. In response to establishing the second broadcast of the second movement value, a fourth traffic state parameter value for the second lane can be detected by the traffic controller.” ¶ 46. “The first broadcast of the first movement value to indicate the first movement pattern for the first platoon of vehicles in the first lane may be established by the traffic controller in response to detecting the fourth traffic state parameter for the second lane.” ¶ 47.). 
Broll discloses determining a control instruction for the at least one target vehicle based on the acquired event information and transmitting said control instruction to the at least one target vehicle. Matos teaches a network of the operator through which a control instruction is transmitted to a target vehicle. Li teaches in which the determination of the control instruction relates to a datum acquired from a vehicle of another set.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Broll and Matos and include the feature of: in which the determination of the control instruction relates to a datum acquired from a vehicle of another set, as taught by Li, because it is a useful feature for controlling multiple groups within a fleet. For example, control of one group of vehicles may be performed based on acquired datum from another group of vehicles. Accordingly, the incorporation of this feature enhances fleet control.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Benavidez et al. (US11188074B1) teaches systems and methods for remotely controlling operation of a vehicle.
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668